UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end: February 28 Date of reporting period: June 30, 2010 Item 1. Proxy Voting Record. Name of Fund:(1) AMERICAN TRUST ALLEGIANCE FUND Period: JULY 1, 2009 - JUNE 30, 2010 Company Name Meeting Date CUSIP Ticker RESEARCH IN MOTION LIMITED 7/14/09 RIMM Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 01. MIKE LASARIDIS FOR 02. JAMES ESTILL FOR 03. DAVID KERR FOR 04. ROGER MARTIN FOR 05. JOHN RICHARDSON FOR 06. BARBARA STYMIEST FOR 07. JOHN WETMORE FOR FOR 2. RE-APPOINTMENT OF ERNST & YOUNG, LLP ISSUER AS INDEPENDENT AUDITORS AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Company Name Meeting Date CUSIP Ticker NRG ENERGY, INC. 7/21/09 NRG Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTORS ISSUER FOR 01. JOHN F. CHLEBOWSKI FOR 02. HOWARD E. COSGROVE FOR 03. WILLIAM E. HANTKE 04. ANNE C. SCHAUMBURG FOR FOR 2. APPROVAL OF AMENDED AND RESTATED ISSUER LONG-TERM INCENTIVE PLAN FOR FOR 3. APPROVAL OF AMENDED AND RESTATED ISSUER ANNUAL INCENTIVE PLAN FOR DESIGNATED CORPORATE OFFICERS FOR FOR 4. APPROVAL OF AMENDMENT TO ARTICLE SIX ISSUER OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION AMENDING THE VOTING STANDARD FOR NONCONTESTED DIRECTOR ELECTIONS TO PROVIDE FOR MAJORITY VOTING FOR FOR 5. RATIFY APPOINTMENT KPMG, LLP AS ISSUER INDEPENDENT ACCOUNTING FIRM AGAINST AGAINST 6. PROPOSAL TO PREPARE A REPORT SHAREHOLDER DESCRIBING THE IMPACT OF NRG'S INVOLVEMENT WITH THE CARBON PRINCIPLES ON THE ENVIRONMENT AGAINST AGAINST 7. PROPOSAL TO AMEND NRG'S BYLAWS TO EXELON CORP. INCREASE THE SIZE OF THE BOARD OF DIRECTORS OF NRG TO 19 MEMBERS AGAINST AGAINST 8. PROPOSAL TO REPEAL AND BYLAW EXELON CORP. AMENDMENTS ADOPTED BY THE BOARD OF DIRECTORS OF NRG WITHOUT STOCKHOLDER APPROVAL AFTER FEBRUARY 26, 2008 AND PRIOR TO THE EFFECTIVENESS OF THE RESOLUTION EFFECTING SUCH REPEAL Company Name Meeting Date CUSIP Ticker NIKE, INC. 9/21/09 NKE Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTORS ISSUER FOR 1. JILL K. CONWAY FOR 2. ALAN B. GRAF, JR. FOR 3. JOHN C. LECHLEITER FOR FOR 2. APPROVE AN AMENDMENT TO THE ISSUER EMPLOYEE STOCK PURCHASE PLAN FOR FOR 3. RATIFY THE APPOINTMENT OF ISSUER PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT ACCOUNTING FIRM Company Name Meeting Date CUSIP Ticker GENERAL MILLS, INC. 9/21/09 GIS Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTORS ISSUER FOR 1A. BRADBURY H. ANDERSON FOR 1B. R. KERRY CLARK FOR 1C. PAUL DANOS FOR 1D. WILLIAM T. ESREY FOR 1E. RAYMOND V. GILMARTIN FOR 1F. JUDITH RICHARDS HOPE FOR 1G. HEIDI G. MILLER FOR 1H. HILDA OCHOA-BRILLEMBOURG FOR 1I. STEVE ODLAND FOR 1J. KENDAL J. POWELL FOR 1K. LOIS E. QUAM FOR 1L. MICHAEL D. ROSE FOR 1M. ROBERT L. RYAN FOR 1N. DOROTHY A. TERRELL FOR FOR 2. ADOPT THE 2 ISSUER PLAN FOR FOR 3. RATIFY THE APPOINTMENT OF KPMG LLP ISSUER AS INDEPENDENT ACCOUNTING FIRM AGAINST AGAINST 4. PROPOSAL ON ADVISORY VOTE ON SHAREHOLDER EXECUTIVE COMPENSATION Company Name Meeting Date CUSIP Ticker FOSTER WHEELER AG 11/4/09 H27178104 FWLT Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTOR ISSUER FOR 1. CLAYTON C. DAYLEY, JR. FOR FOR 2. IN THE EVENT COUNTERPROPOSALS, ISSUER ALTERATIONS OR AMENDMENTS OF THE AGENDA ITEMS OR OTHER MATTERS ARE RAISED AT THE EXTRAORDINARY GENERAL MEETING, I INSTRUCT THE APPOINTED PROXIES TO VOTE AS FOLLOWS Company Name Meeting Date CUSIP Ticker ARCHER-DANIELS-MIDLAND COMPANY 11/5/09 ADM Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTORS ISSUER FOR 1A. G.W. BUCKLEY FOR 1B. M.H. CARTER FOR 1C. D.E. FELSINGER FOR 1D. V.F. HAYNES FOR 1E. A. MACIEL FOR 1F. P.J. MOORE FOR 1G. T.F. O'NEILL FOR 1H. K.R. WESTBROOK FOR 1I. P.A. WOERTZ FOR FOR 2. ADOPT THE COMPANY 2009 INCENTIVE ISSUER COMPENSATION PLAN FOR FOR 3. RATIFY APPOINTMENT OF ERNST & YOUNG ISSUER AS INDEPENDENT ACCOUNTS FOR FISCAL YEAR ENDING 6/30/10 AGAINST AGAINST 4. ADOPT PROPOSAL REGARDING GLOBAL SHAREHOLDER HUMAN RIGHTS STANDARDS Company Name Meeting Date CUSIP Ticker CISCO SYSTEMS 11/12/09 17275R102 CSCO Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTORS ISSUER FOR 1a. CAROL A. BARTZ FOR 1b. M.MICHELLE BURNS FOR 1c. MICHAEL D. CAPELLAS FOR 1d. LARRY R. CARTER FOR 1e. JOHN T. CHAMBERS FOR 1f. BRIAN L. HALLA FOR 1g. DR. JOHN L. HENNESSY FOR 1h. RICHARD M. KOVACEVICH FOR 1i. RODERICK C. MCGEARY FOR 1j. MICHAEL K. POWELL FOR 1k. ARUN SARIN FOR 1l. STEVEN M. WEST FOR 1m. JERRY YANG FOR FOR 2. APPROVE THE AMENDMENT AND ISSUER RESTATEMENT OF THE 2005 STOCK INCENTIVE PLAN, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. FOR FOR 3. APPROVE THE AMENDMENT AND ISSUER RESTATEMENT OF THE EMPLOYEE STOCK PURCHASE PLAN, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. FOR FOR 4. RATIFY THE APPOINTMENT OF ISSUER PRICEWATERHOUSECOOPERS LLP AS REGISTERED PUBLIC ACCOUNTING FIRM FOR YEAR ENDING JULY 31, 2010 AGAINST AGAINST 5. PROPOSAL TO AMEND CISCO'S BYLAWS SHAREHOLDER TO ESTABLISH A BOARD COMMITTEE ON HUMAN RIGHTS. AGAINST AGAINST 6. PROPOSAL REQUESTING THE BOARD TO SHAREHOLDER ADOPT A POLICY THAT SHAREHOLDERS BE PROVIDED THE OPPORTUNITY, AT EACH ANNUAL MEETING OF SHAREHOLDERS, TO VOTE ON AN ADVISORY RESOLUTION TO RATIFY THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS DESCRIBED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING. AGAINST AGAINST 7. PROPOSAL REQUESTING THE BOARD TO SHAREHOLDER PUBLISH A REPORT TO SHAREHOLDERS, WITHIN SIX MONTHS, PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FOURTH IN THE ACCOMPANYING PROXY STATEMENT. Company Name Meeting Date CUSIP Ticker CLOROX COMPANY 11/18/09 CLX Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1A. DANIEL BOGGAN, JR FOR 1B. RICHARD H. CARMONA FOR 1C. TULLY M. FRIEDMAN FOR 1D. GEORGE J. HARAD FOR 1E. DONALD R. KNAUSS FOR 1F. ROBERT W. MATSCHULLAT FOR 1G. GARY G. MICHAEL FOR 1H. EDWARD A. MUELLER FOR 1I. JAN L. MURLEY FOR 1J. PAMELA THOMAS-GRAHAM FOR 1K. CAROLYN M. TICKNOR FOR FOR 2. RATIFY INDEPENDENT REGISTERED ISSUER PUBLIC ACCOUNTING FIRM. AGAINST AGAINST 3. PROPOSAL ON INDEPENDENT CHAIRMAN SHAREHOLDER Company Name Meeting Date CUSIP Ticker MICROSOFT CORP. 11/19/09 MSFT Vote MRV Proposal Proposed by Issuer or Security Holder FOR DIRECTORS ISSUER FOR 1. WILLIAM H. GATES III FOR 2. STEVEN A. BALLMER FOR 3. DINA DUBLON FOR 4. RAYMOND V. GILMARTIN FOR 5. REED HASTINGS FOR 6. MARIA KLAWE FOR 7. DAVID F. MARQUARDT FOR 8. CHARLES H. NOSKI FOR 9. HELMUT PANKE FOR FOR 10. RATIFY SELECTION OF DELOITTE & TOUCHE ISSUER AS THE COMPANY'S INDEPENDENT AUDITOR FOR FOR 11. APPROVE AMENDMENTS TO AMENDED AND ISSUER RESTATED ARTICLES OF INCORPORATION. FOR FOR 12. ADVISORY VOTE ON EXECUTIVE ISSUER COMPENSATION AGAINST AGAINST 13. ADOPTION OF HEALTHCARE REFORM SHAREHOLDER PRINCIPLES AGAINST AGAINST 14. DISCLOSURE OF CHARITABLE SHAREHOLDER CONTRIBUTIONS Company Name Meeting Date CUSIP Ticker BERKSHIRE HATHAWAY 1/20/10 BERKB Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. APPROVE AMENDMENT TO THE ISSUER CORPORATION'S EXISTING RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED (THE "CURRENT CERTIFICATE"), TO EFFECT A 50-FOR-1 STOCK SPLIT OF THE COPRORATIONS CLASS B COMMON STOCK, WHILE MAINTAINING CURRENT ECONOMIC AND VOTING RELATIONSHIP BETWEEN CORPORATION'S CLASS A COMMON STOCK ACCOUNTING FIRM. FOR FOR 2. APPROVE AMENDMENT TO THE CURRENT ISSUER CERTIFICATE TO CLARIFY THAT THE CLASS B COMMON STOCK MAY BE SPLIT IN THE PROPOSED 50-FOR-1 SPLIT WITHOUT SPLITTING THE CLASS A COMMON STOCK. FOR FOR 3. APPROVE AMENDMENT TO THE CURRENT ISSUER CERTIFICATE TO CHANGE THE PAR VALUE OF EACH SHARE OF CLASS B COMMON STOCK IN CONNECTION WITH THE PROPOSED 50-FOR-1 SPLIT, TO $0.0 VALUE OF $0.1 COMMON STOCK. FOR FOR 4. APPROVE AMENDMENT TO THE CURRENT ISSUER CERTIFICATE TO INCREASE THE NUMBER OF SHARES OF CLASS B COMMON STOCK AND THE TOTAL NUMBER OF SHARES OF ALL CLASSES OF STOCK THAT THE CORPORATION IS AUTHORIZED TO ISSUE. FOR FOR 5. APPROVE AMENDMENT TO THE CURRENT ISSUER CERTIFICATE TO REMOVE THE REQUIREMENT TO ISSUE PHYSICAL STOCK CERTIFICATES FOR SHARES. Company Name Meeting Date CUSIP Ticker MONSANTO CO. 1/26/10 61166W101 MON Vote MRV Proposal Proposed by Issuer or Security Holder FOR DIRECTORS ISSUER FOR 1A. FRANK V. ATLEE, III FOR 1B. DAVID L. CHICOINE, PH.D FOR 1C. ARTHUR H. HARPER FOR 1D. GWENDOLYN S. KIN FOR FOR 2. RATIFY APPOINTMENT OF INDEPENDENT ISSUER REGISTERED PUBLIC ACCOUNTING FIRM FOR FOR 3. APPROVAL OF PERFORMANCE GOALS ISSUER UNDER THE MONSANTO COMPANY 2005 LONG-TERM INCENTIVE PLAN. Company Name Meeting Date CUSIP Ticker ALBERTO-CULVER CO. 1/28/10 ACV Vote MRV Proposal Proposed by Issuer or Security Holder FOR DIRECTORS ISSUER FOR 1. JAMES G. BROCKSMITH, JR. FOR 2. LEONARD H. LAVIN FOR 3. ROBERT H. ROCK, D.B.A. Company Name Meeting Date CUSIP Ticker ACCENTURE PLC 2/4/2010 G1151C101 ACN Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1a. WILLIAM L. KIMSEY FOR 1b. ROBERT I. LIPP FOR 1c. WULF VON SCHIMMELMANN FOR FOR 2. RATIFY KPMG LLP AS INDEPENDENT ISSUER AUDITORS FOR THE 2 AND AUTHORIZATION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO DETERMINE KPMG LLP'S REMUNERATION FOR FOR 3. APPROVAL OF 2 ISSUER FOR FOR 4. APPROVAL OF 2 ISSUER PURCHASE PLAN FOR FOR 5. AUTHORIZATION TO HOLD THE 2011 ANNUAL ISSUER GENERAL MEETING OF SHAREHOLDERS OF ACCENTURE PLC AT A LOCATION OUTSIDE OF IRELAND FOR FOR 6. AUTHORIZATION TO MAKE OPEN-MARKET ISSUER PURCHASES OF ACCENTURE PLC CLASS A ORDINARY SHARES FOR FOR 7. DETERMINATION OF THE PRICE RANGE AT ISSUER WHICH ACCENTURE PLC CAN RE-ISSUE SHARES THAT IT ACQUIRES AS TREASURY STOCK Company Name Meeting Date CUSIP Ticker APPLE INC. 2/25/2010 AAPL Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1. WILLIAM V. CAMPBELL FOR 2. MILLARD S. DREXLER FOR 3. ALBERT A. GORE, JR. FOR 4. STEVEN P. JOBS FOR 5. ANDREA JUNG FOR 6. A.D. LEVINSON, PH.D. FOR 7. JEROME B. YORK FOR FOR 2. APPROVE AMENDMENTS TO THE APPLE INC. ISSUER 2 FOR FOR 3. APPROVE AMENDMENTS TO THE APPLE INC. ISSUER 1 FOR FOR 4. TO HOLD AN ADVISORY VOTE ON ISSUER EXECUTIVE COMPENSATION FOR FOR 5. RATIFY APPOINTMENT OF ERNST & YOUNG LLP ISSUER AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010 AGAINST AGAINST 6. CONSIDER PROPOSAL ENTITLED "SUSTAINABILITY SHAREHOLDER REPORT", IF PROPERLY PRESENTED AT THE MEETING AGAINST AGAINST 7. CONSIDER PROPOSAL ENTITLED " AMEND SHAREHOLDER CORPORATE BYLAWS ESTABLISHING A BOARD COMMITTEE ON SUSTAINABILITY," IF PROPERLY PRESENTED AT THE MEETING. Company Name Meeting Date CUSIP Ticker APPLIED MATERIALS, INC. 3/9/2010 AMAT Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1. AART J. DE GEUS FOR 2. STEPHEN R. FORREST FOR 3. THOMAS J. IANNOTTI FOR 4. SUSAN M. JAMES FOR 5. ALEXANDER A. KARSNER FOR 6. GERHARD H. PARKER FOR 7. DENNIS D. POWELL FOR 8. WILLEM P. ROELANDTS FOR 9. JAMES E. ROGERS FOR 10. MICHAEL R. SPLINTER FOR 11. ROBERT H. SWAN FOR FOR 2. RATIFY KPMG LLP AS INDEPENDENT REGISTERED ISSUER PUBLIC ACCOUNTING FIRM FISCAL 2010. Company Name Meeting Date CUSIP Ticker HEWLETT-PACKARD CO. 3/17/10 HPQ Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1A. M.L. ANDREESSEN FOR 1B. L.T. BABBIO, JR. FOR 1C. S.M. BALDAUF FOR 1D. R.L. GUPTA FOR 1E. J.H. HAMMERGREN FOR 1F. M.V. HURD FOR 1G. J.Z. HYATT FOR 1H. J.R. JOYCE FOR 1I. R.L. RYAN FOR 1J. L.S. SALHANY FOR 1K. G.K. THOMPSON FOR FOR 2. RATIFY APPOINTMENT OF INDEPENDENT ISSUER REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING OCTOBER 31, 2010 FOR FOR 3. APPROVE THE AMENDED AND RESTATED 2004 ISSUER STOCK INCENTIVE PLAN FOR FOR 4. PROPOSAL TO CONDUCT AN ANNUAL ADVISORY ISSUER VOTE ON EXECUTIVE COMPENSATION Company Name Meeting Date CUSIP Ticker FRANKLIN RESOURCES, INC. 3/16/10 BEN Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1A. SAMUEL H. ARMACOST FOR 1B. CHARLES CROCKER FOR 1C. JOSEPH R. HARDIMAN FOR 1D. ROBERT D. JOFFE FOR 1E. CHARLES B. JOHNSON FOR 1F. GREGORY E. JOHNSON FOR 1G. RUPERT H. JOHNSON, JR. FOR 1H. THOMAS H. KEAN FOR 1I. CHUTTA RATNATHICAM FOR 1J. PETER M. SACERDOTE FOR 1K. LAURA STEIN FOR 1L. ANNE M. TATLOCK FOR FOR 2. RATIFY APPOINTMENT OF PRICEWATERHOUSE ISSUER COOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FOR 3. SUBMIT FOR STOCKHOLDER APPROVAL FOR ISSUER PURPOSES OF COMPLYING WITH REQUIREMENTS OF SECTION 162(M) OF INTERNAL REVENUE CODE Company Name Meeting Date CUSIP Ticker WILLIS GROUP HOLDINGS, PLC 4/21/10 G96666105 WSH Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTOR ISSUER FOR 1a. WILLIAM W. BRADLEY FOR 1b. JOSEPH A. CALIFANO JR. FOR 1c. ANNA C. CATALANO FOR 1d. SIR ROY GARDNER FOR 1e. SIR JEREMY HANLEY FOR 1f. ROBYN S. KRAVIT FOR 1g. JEFFREY B. LANE FOR 1h. WENDY E. LANE FOR 1i. JAMES F. MCCANN FOR 1j. JOSEPH J. PLUMERI FOR 1k. DOUGLAS B. ROBERTS FOR FOR 2. REAPPOINT DELOITTE LLP AS ISSUER AUDITORS UNTIL THE CLOSE OF THE NEXT ANNUAL GENERAL MEETING OF SHAREHOLDERS. FOR FOR 3. APPROVE OF THE WILLIS GROUP HOLDINGS PUBLIC ISSUER LIMITED COMPANY 2 EMPLOYEE STOCK PURCHASE PLAN. Company Name Meeting Date CUSIP Ticker AGCO CORPORATION 4/22/10 AGCO Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1.DIRECTORS ISSUER FOR 1. FRANCISCO R. GROS FOR 2. GERALD B. JOHANNESON FOR 3. GEORGE E. MINNICH FOR 4. CURTIS E. MOLL FOR FOR 2. RATIFICATION OF KPMG LLP AS THE COMPANY'S ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 Company Name Meeting Date CUSIP Ticker ABB LTD 4/26/10 ABB Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 2A. APPROVAL OF THE ANNUAL REPORT, THE ISSUER CONSOLIDATED FINANCIAL STATEMENTS, AND THE ANNUAL FINANCIAL STATEMENTS FOR 2009. FOR FOR 2B. CONSULTATIVE APPROVAL ON THE 2009 ISSUER REMUNERATION REPORT. FOR FOR 03. DISCHARGE OF THE BOARD OF DIRECTORS ISSUER AND THE PERSONS ENTRUSTED WITH MANAGEMENT FOR FOR 04. APPROPRIATION OF AVAILABLE EARNINGS ISSUER AND RELEASE OF LEGAL RESERVES. FOR FOR 05. CAPITAL REDUCTION THROUGH NOMINAL ISSUER VALUE REPAYMENT FOR FOR 06. CAPITAL REDUCTION THROUGH NOMINAL VALUE ISSUER REPAYMENT FOR FOR 07. AMENDMENT TO THE ARTICLES OF ISSUER INCORPORATION RELATED TO THE CAPITAL REDUCTION. FOR FOR 8A. AMENDMENT TO ARTICLE 6 OF THE ARTICLES ISSUER OF INCORPORATION. FOR FOR 8B. DELETION OF ARTICLES 32 AND 33 OF THE ISSUER ARTICLES OF INCORPORATION. FOR RE-ELECTION OF DIRECTORS ISSUER FOR 9A. ROGER AGNELLI FOR 9B. LOUIS R. HUGHES FOR 9C. HANS ULRICH MARKI FOR 9D. MICHEL DE ROSEN FOR 9E. MICHAEL TRESCHOW FOR 9F. BERND W. VOSS FOR 9G. JACOB WALLENBERG FOR 9H. HUBERTUS VON GRUNBERG FOR FOR 10. ELECTION OF THE AUDITORS ISSUER Company Name Meeting Date CUSIP Ticker PRAXAIR 04/27/10 74005P104 PX Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 01. STEPHEN F. ANGEL FOR 02. NANCE K. DICCIANI FOR 03. EDWARD G. GALANTE FOR 04. CLAIRE W. GARGALLI FOR 05. IRA D. HALL FOR 06. RAYMOND W. LEBOEUF FOR 07. LARRY D. MCVAY FOR 08. WAYNE T. SMITH FOR 10. ROBERT L. WOOD FOR FOR 3. RATIFY THE APPOINTMENT OF THE ISSUER INDEPENDENT AUDITOR Company Name Meeting Date CUSIP Ticker INTERNATIONAL BUSINESS MACHINES 04/27/10 IBM Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1A. A.J.P. BELDA FOR 1B. C. BLACK FOR 1C. W.R. BRODY FOR 1D. K.I. CHENAULT FOR 1E. M.L. ESKEW FOR 1F. S.A. JACKSON FOR 1G. A.N. LIVERIS FOR 1H. W.J. MCNERNEY FOR 1I. T. NISHIMURO FOR 1J. J.W. OWENS FOR 1K. S.J. PALMISANO FOR 1L. J.E. SPERO FOR 1M. S. TAUREL FOR 1N. L.H. ZAMBRANO FOR FOR 2. RATIFY INDEPENDENT PUBLIC ISSUER ACCOUNTING FIRM AGAINST AGAINST 3. EXECUTIVE COMPENSATION ANNUAL INCENTIVE SHAREHOLDER PAYOUT AGAINST AGAINST 4. CUMULATIVE VOTING SHAREHOLDER AGAINST AGAINST 5. NEW THRESHOLD FOR CALLING SPECIAL SHAREHOLDER MEETINGS AGAINST AGAINST 6. PROPOSAL ON ADVISORY SHAREHOLDER VOTE ON EXECUTIVE COMPENSATION Company Name Meeting Date CUSIP Ticker NOBLE CORP. 4/30/10 H5833N103 NE Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1. MICHAEL A. CAWLEY FOR 2. GORDON T. HALL FOR 3. JACK E. LITTLE FOR FOR 2. APPROVAL OF THE EXTENSION OF BOARD ISSUER AUTHORITY TO ISSUE AUTHORIZED SHARE CAPITAL UNTIL APRIL 29, 2012. FOR FOR 3. APPROVAL OF THE PAYMENT OF A REGULAR ISSUER DIVIDEND THROUGH A REDUCTION OF THE PAR VALUE OF THE SHARES IN AN AMOUNT EQUAL TO SWISS FRANCS 0.52 PER SHARE. FOR FOR 4. APPROVAL OF THE PAYMENT OF A SPECIAL ISSUER DIVIDEND THROUGH A REDUCTION OF THE PAR VALUE OF THE SHARES IN AN AMOUNT EQUAL TO SWISS FRANCS 0.56 PER SHARE. FOR FOR 5. APPROVAL OF THE APPOINTMENT OF ISSUER PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2 PRICEWATERHOUSECOOPERS AG AS STATUTORY AUDITOR FOR A ONE-YEAR TERM. FOR FOR 6. APPROVAL OF THE 2, THE ISSUER CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY FOR FISCAL YEAR 2 STATUTORY FINANCIAL STATEMENTS OF THE COMPANY FOR EXTENDED FISCAL YEAR 2009. FOR FOR 7. APPROVAL OF THE DISCHARGE OF THE MEMBERS ISSUER OF THE BOARD OF DIRECTORS AND THE EXECUTIVE OFFICERS OF THE COMPANY FOR EXTENDED FISCAL YEAR 2009. Company Name Meeting Date CUSIP Ticker BERKSHIRE HATHAWAY INC. 5/1/10 BRKB Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1. WARREN E. BUFFETT FOR 2. CHARLES T. MUNGER FOR 3. HOWARD G. BUFFETT FOR 4. STEPHEN B. BURKE FOR 5. SUSAN L. DECKER FOR 6. WILLIAM H. GATES, III FOR 7. DAVID S. GOTTESMAN FOR 8. CHARLOTTE GUYMAN FOR 9. DONALD R. KEOUGH FOR 10. THOMAS S. MURPHY FOR 11. RONALD L. OLSON FOR 12. WALTER SCOTT, JR. Company Name Meeting Date CUSIP Ticker HESS CORPORATION 5/5/10 42809H107 HESS Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1. N.F. BRADY FOR 2. G.P. HILL FOR 3. T.H. KEAN FOR 4. F.A. OLSON FOR FOR 2. RATIFY ERNST & YOUNG LLP AS INDEPENDENT ISSUER AUDITORS FOR FISCAL YEAR ENDING DECEMBER 31, 2010 FOR FOR 3. APPROVAL OF AMENDMENT TO 2008 LONG-TERM ISSUER INCENTIVE PLAN TO INCREASE SHARES AVAILABLE FOR AWARD BY 8 MILLION SHARES. AGAINST AGAINST 4. PROPOSAL REQUESTING THE COMPANY TO SHAREHOLDER PROVIDE A REPORT ON POLITICAL SPENDING AND POLICIES. Company Name Meeting Date CUSIP Ticker CHURCH & DWIGHT 5/6/10 CHD Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 01. BRADLEY C. IRWIN FOR 02. JEFFREY A. LEVICK FOR 03. ARTHUR B. WINKLEBLACK FOR FOR 2. RATIFY DELOITTE & TOUCHE LLP ISSUER AS INDEPENDENT REGISTERED ACCOUNTING FIRM Company Name Meeting Date CUSIP Ticker COLGATE-PALMOLIVE 5/7/10 CL Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1A. JOHN T. CAHILL FOR 1B. IAN M. COOK FOR 1C. HELENE D. GAYLE FOR 1D. ELLEN M. HANCOCK FOR 1E. JOSEPH JIMENEZ FOR 1F. DAVID W. JOHNSON FOR 1G. RICHARD J. KOGAN FOR 1H. DELANO E. LEWIS FOR 1I. J. PEDRO REINHARD FOR 1J. STEPHEN I. SADOVE FOR FOR 2. RATIFY PRICEWATERHOUSE ISSUER COOPER LLP AS INDEPENDENT AUDITORS FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER AGAINST AGAINST 4. PROPOSAL ON CHARITABLE CONTRIBUTIONS SHAREHOLDER AGAINST AGAINST 5. PROPOSAL ON SPECIAL STOCKHOLDER MEETING SHAREHOLDER Company Name Meeting Date CUSIP Ticker WASTE MANAGEMENT 5/11/10 94106L109 WMI Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1A. PASTORA SAN JUAN CAFFERTY FOR 1B. FRANK M. CLARK, JR. FOR 1C. PATRICK W. GROSS FOR 1D. JOHN C. POPE FOR 1E. W. ROBERT REUM FOR 1F. STEVEN G. ROTHMEIER FOR 1G. DAVID P. STEINER FOR 1H. THOMAS H. WEIDEMEYER FOR FOR 2. RATIFY ERNST & YOUNG LLP ISSUER AS INDEPENDENT AUDITOR FOR 2010 FOR FOR 3. PROPOSAL TO AMEND THE COMPANY'S ISSUER SECOND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE SUPERMAJORITY STOCKHOLDER VOTING PROVISIONS AGAINST AGAINST 4. PROPOSAL RELATING TO DISCLOSURE SHAREHOLDER OF POLITICAL CONTRIBUTIONS, IF PROPERLY PRESENTED AT THE MEETING AGAINST AGAINST 5. PROPOSAL RELATING TO THE RIGHT OF SHAREHOLDER STOCKHOLDERS TO CALL SPECIAL STOCKHOLDERS MEETINGS, IF PROPERLY PRESENTED AT THE MEETING Company Name Meeting Date CUSIP Ticker LOEWS CORPORATION 5/11/10 L Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1A. ANN E. BERMAN FOR 1B. JOSEPH L. BOWER FOR 1C. CHARLES M. DIKER FOR 1D. JACOB A. FRENKEL FOR 1E. PAUL J. FRIBOURG FOR 1F. WALTER L. HARRIS FOR 1G. PHILIP A. LASKAWY FOR 1H. KEN MILLER FOR 1I. GLORIA R. SCOTT FOR 1J. ANDREW H. TISCH FOR 1K. JAMES S. TISCH FOR 1L. JONATHAN M. TISCH FOR FOR 2. RATIFY DELOITTE & TOUCHE LLP AS ISSUER INDEPENDENT AUDITORS AGAINST AGAINST 3. CUMULATIVE VOTING SHAREHOLDER Company Name Meeting Date CUSIP Ticker CUMMINS INC. 5/11/10 CMI Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1A, ROBERT J. BERNHARD FOR 1B. FRANKLIN R. CHANG-DIAZ FOR 1C. ROBERT K. HERDMAN FOR 1D. ALEXIS M. HERMAN FOR 1E. N. THOMAS LINEBARGER FOR 1F. WILLIAM I. MILLER FOR 1G. GEORGIA R. NELSON FOR 1H. THEODORE M. SOLSO FOR 1I. CARL WARE FOR FOR 2. RATIFY PRICEWATERHOUSECOOPERS LLP AS ISSUER AUDITORS FOR THE YEAR 2010. Company Name Meeting Date CUSIP Ticker GOOGLE INC. 5/13/10 38259P508 GOOG Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 01. ERIC SCHMIDT FOR 02. SERGEY BRIN FOR 03. LARRY PAGE FOR 04. L. JOHN DOERR FOR 05. JOHN L. HENNESSY FOR 06. ANN MATHER FOR 07. PAUL S. OTELLINI FOR 08. K. RAM SHRIRAM FOR 09. SHIRLEY M. TILGHMAN FOR FOR 2. RATIFY ERNST & YOUNG LLP AS ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010 FOR FOR 3. APPROVAL OF AN AMENDMENT TO GOOGLE'S ISSUER 2 OF AUTHORIZED SHARES OF CLASS A COMMON STOCK ISSUABLE UNDER THE PLAN BY 6,500,000 AGAINST AGAINST 4. PROPOSAL REGARDING A SUSTAINABILITY REPORT SHAREHOLDER IF PROPERLY PRESENTED AT THE MEETING AGAINST AGAINST 5. PROPOSAL REGARDING ONLINE ADVERTISING SHAREHOLDER PRIVACY, AND SENSITIVE INFORMATION, IF PROPERLY PRESENTED AT THE MEETING. AGAINST AGAINST 6. PROPOSAL REGARDING ADOPTION OF HUMAN SHAREHOLDER RIGHTS PRINCIPLES WITH RESPECT TO BUSINESS IN CHINA, IF PROPERLY PRESENTED AT THE MEETING. Company Name Meeting Date CUSIP Ticker STATE STREET CORP. 5/19/10 STT Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 01. K. BURNES FOR 02. P. COYM FOR 03. P. DE SAINT-AIGNAN FOR 04. A. FAWCETT FOR 05. D. GRUBER FOR 06. L. HILL FOR 07. J. HOOLEY FOR 08. R. KAPLAN FOR 09. C. LAMANTIA FOR 10. R. LOGUE FOR 11. R. SERGEL FOR 12. R. SKATES FOR 13. G. SUMME FOR 14. R. WEISSMAN FOR FOR 2. APPROVE A NON-BINDING ADVISORY PROPOSAL ISSUER ON EXECUTIVE COMPENSATION. FOR FOR 3. RATIFY ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR YEAR ENDING DECEMBER 31, 2010 AGAINST AGAINST 4. VOTE ON A SHAREHOLDER PROPOSAL SHAREHOLDER RELATING TO THE SEPARATION OF THE ROLES OF CHAIRMAN AND CEO. AGAINST AGAINST 5. VOTE ON A SHAREHOLDER PROPOSAL RELATING SHAREHOLDER TO A REVIEW OF PAY DISPARITY. Company Name Meeting Date CUSIP Ticker INTEL CORPORATION 5/19/10 INTC Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1A. CHARLENE BARSHEFSKY FOR 1B. SUSAN L. DECKER FOR 1C. JOHN J. DONAHOE FOR 1D. REED E. HUNDT FOR 1E. PAUL S. OTELLINI FOR 1F. JAMES D. PLUMMER FOR 1G. DAVID S. POTTRUCK FOR 1H. JANE E. SHAW FOR 1I. FRANK D. YEARY FOR 1J. DAVID B. YOFFIE FOR FOR 2. RATIFY ERNST&YOUNG LLP AS ISSUER INDEPENDENT AUDITORS FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER Company Name Meeting Date CUSIP Ticker CITRIX SYSTEMS, INC. 5/26/10 CTXS Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1A. MARK B. TEMPLETON FOR 1B. STEPHEN M. DOW FOR 1C. GODFREY R. SULLIVAN FOR FOR 2. AMENDMENT TO THE 2 ISSUER FOR FOR 3. RATIFY APPOINTMENT OF ERNST & YOUNG LLP ISSUER AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 Company Name Meeting Date CUSIP Ticker EXXON MOBIL 5/26/10 30231G102 XOM Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1. M.J. BOSKIN 2. P. BRABECK-LETMATHE FOR 3. L.R. FAULKNER 4. J.S. FISHMAN FOR 5. K.C. FRAZIER FOR 6. W.W. GEORGE FOR 7. M.C. NELSON FOR 8. S.J. PALMISANO FOR 9. S.S. REINEMUND FOR 10. R.W. TILLERSON FOR 11. E.E. WHITACRE, JR FOR FOR 2. RATIFICATION OF INDEPENDENT AUDITORS ISSUER AGAINST AGAINST 3. SPECIAL SHAREHOLDER MEETINGS SHAREHOLDER AGAINST AGAINST 4. INCORPORATE IN NORTH DAKOTA SHAREHOLDER AGAINST AGAINST 5. VOTE ON EXECUTIVE COMPENSATION SHAREHOLDER AGAINST AGAINST 6. AMENDMENT OF EEO POLICY SHAREHOLDER AGAINST AGAINST 7. POLICY ON WATER SHAREHOLDER AGAINST AGAINST 8. WETLANDS RESTORATION POLICY SHAREHOLDER AGAINST AGAINST 9. REPORT ON CANADIAN OIL SANDS SHAREHOLDER AGAINST AGAINST 10. REPORT ON NATURAL GAS PRODUCTION SHAREHOLDER AGAINST AGAINST 11. REPORT ON ENERGY TECHNOLOGY SHAREHOLDER AGAINST AGAINST 12. GREENHOUSE GAS EMISSIONS GOALS SHAREHOLDER AGAINST AGAINST 13. PLANNING ASSUMPTIONS SHAREHOLDER Company Name Meeting Date CUSIP Ticker FIRST SOLAR, INC. 6/1/10 FSLR Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 01. MICHAEL J. AHEARN FOR 02. ROBERT J. GILLETTE FOR 03. CRAIG KENNEDY FOR 04. JAMES F. NOLAN FOR 05. WILLIAM J. POST FOR 06. J. THOMAS PRESBY FOR 07. PAUL H. STEBBINS FOR 08. MICHAEL SWEENEY FOR 09. JOSE H. VILLARREAL FOR FOR 2. APPROVAL OF THE ADOPTION OF THE FIRST SOLAR ISSUER INC. 2 FOR FOR 3. APPROVAL OF THE ADOPTION OF THE FIRST ISSUER SOLAR, INC. ASSOCIATE STOCK PURCHASE PLAN. FOR FOR 4. RATIFY THE APPOINTMENT OF PRICEWATERHOUSE ISSUER COOPERS LLP AS THE INDEPENDENT ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 25, 2010 Company Name Meeting Date CUSIP Ticker IRON MOUNTAIN INC. 6/4/10 IRM Vote MRV Proposal Proposed by Issuer or Security Holder FOR DIRECTORS ISSUER FOR 1A. CLARKE H. BAILEY FOR 1B. CONSTANTIN R. BODEN FOR 1C. ROBERT T. BRENNAN FOR 1D. KENT P. DAUTEN FOR 1E. PER-KRISTIAN HALVORSEN FOR 1F. MICHAEL LAMACH FOR 1G. ARTHUR D. LITTLE FOR 1H. C. RICHARD REESE FOR 1I. VINCENT J. RYAN FOR 1J. LAURIE A. TUCKER FOR 1K. ALFRED J. VERRECCHIA FOR FOR 2. APPROVAL OFAN AMENDMENT TO THE IRON ISSUER MOUNTAIN INC. 2 FOR FOR 3. APPROVAL OF AN AMENDMENT TO THE IRON MOUNTAIN INC. 2 PLAN. FOR FOR 4. APPROVAL OF AN AMENDEMENT TO THE IRON ISSUER MOUNTAIN INC. 2 PLAN FOR FOR 5. RATIFY THE SELECTION BY THE AUDIT COMMITTEE ISSUER OF DELOITTE & TOUCHE LLP AS INDEPENDENT ACCOUNTING FIRM FOR 2010 Company Name Meeting Date CUSIP Ticker STAPLES 6/7/10 SPLS Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 1a. BASIL L. ANDERSON FOR 1b. ARTHUR M. BLANK FOR 1c. MARY ELIZABETH BURTON FOR 1d. JUSTIN KING FOR 1e. CAROL MEYROWITZ FOR 1f. ROWLAND T. MORIARTY FOR 1g. ROBERT C. NAKASONE FOR 1h. RONALD L. SARGENT FOR 1i. ELIZABETH A. SMITH FOR 1j. ROBERT E. SULENTIC FOR 1k. VIJAY VISHWANATH FOR 1l. PAUL F. WALSH FOR FOR 2. APPROVE THE LONG TERM CASH INCENTIVE ISSUER PLAN FOR FOR 3. APPROVE AMENDMENT TO STAPLES' ISSUER AMENDED AND RESTATED 2 PLAN INCREASING THE NUMBER OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE UNDER THE PLAN FROM 77,430,,430,000 AND AMENDING THE MATERIAL TERMS OF THE PERFORMANCE GOALS OF THE PLAN FOR FOR 4. RATIFY ERNST&YOUNG LLP AS ISSUER INDEPENDENT AUDITORS AGAINST AGAINST 5. PROPOSAL REGARDING THE ABILITY OF SHAREHOLDER SHAREHOLDERS TO ACT BY MAJORITY WRITTEN CONSENT AGAINST AGAINST 6. PROPOSAL PROVIDING SHAREHOLDERS OWNING SHAREHOLDER 10% OF THE OUTSTANDING SHARES WITH THE ABILITY TO CALL SPECIAL MEETINGS. Company Name Meeting Date CUSIP Ticker FREEPORT-MCMORAN COPPER & GOLD INC. 6/9/10 35671D857 FCX Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 01. RICHARD C. ADKERSON FOR 02. ROBERT J. ALLISON, JR. FOR 03. ROBERT A. DAY FOR 04. GERALD J. FORD FOR 05. H. DEVON GRAHAM, JR. FOR 06. CHARLES C. KRULAK FOR 07. BOBBY LEE LACKEY FOR 08. JON C. MADONNA FOR 09. DUSTAN E. MCCOY FOR 10. JAMES R. MOFFETT FOR 11. B.M. RANKIN, JR. FOR 12. STEPHEN H. SIEGELE FOR FOR 2. RATIFY ERNST & YOUNG LLP AS ISSUER INDEPENDENT AUDITOR FOR FOR 3. ADOPTION OF THE AMENDED AND RESTATED 2006 ISSUER STOCK INCENTIVE PLAN. AGAINST AGAINST 4. PROPOSAL REGARDING THE SELECTION OF A SHAREHOLDER CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE COMPANY'S BOARD OF DIRECTORS AGAINST AGAINST 5. PROPOSAL REGARDING ADOPTION OF A POLICY SHAREHOLDER REQUIRING SENIOR EXECUTIVES TO RETAIN SHARES ACQUIRED THROUGH EQUITY COMPENSATION PROGRAMS UNTIL TWO YEARS FOLLOWING TERMINATION OF THEIR EMPLOYMENT. Company Name Meeting Date CUSIP Ticker DEVON ENERGY CORP. 6/9/10 25179M103 DVN Vote MRV Proposal Proposed by Issuer or Security Holder FOR 1. DIRECTORS ISSUER FOR 01. JOHN RICHELS FOR FOR 2. RATIFY APPOINTMENT OF THE COMPANY'S ISSUER INDEPENDENT AUDITORS FOR 2010. AGAINST AGAINST 3. ADOPT SIMPLE MAJORITY VOTE SHAREHOLDER Company Name Meeting Date CUSIP Ticker HONDA MOTOR CO., LTD 6/24/10 HMC Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DISTRIBUTION OF DIVIDENDS ISSUER FOR 2. DIRECTOR ISSUER FOR 1. TAKANOBU ITO FOR 2. KOICHI KONDO FOR 3. SHIGERU TAKAGI FOR 4. AKIO HAMADA FOR 5. TETSUO IWAMURA FOR 6. TATSUHIRO OYAMA FOR 7. FUMIHIKO IKE FOR 8. MASAYA YAMASHITA FOR 9. KENSAKU HOGEN FOR 10. NOBUO KUROYANAGI FOR 11. TAKEO FUKUI FOR 12. HIROSHI KOBAYASHI FOR 13. SHO MINEKAWA FOR 14. TAKUJI YAMADA FOR 15. YOICHI HOJO FOR 16. TSUNEO TANAI FOR 17. HIROYUKI YAMADA FOR 18. TOMOHIKO KAWANABE+ FOR 19. MASAHIRO YOSHIDA+ FOR 20. SEIJI KURAISHI+ FOR FOR 3. PAYMENT OF BONUS TO DIRECTORS AND ISSUER CORPORATE AUDITORS FOR THE 86TH FISCAL YEAR SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Advisors Series Trust By (Signature and Title)/s/ Douglas G. Hess Douglas G. Hess, President (Principal Executive Officer) Date7/27/10
